Citation Nr: 1029543	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
dependency and indemnity compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 1971; 
he died in April 2005.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Subsequent to the August 2009 statement of the case, the 
appellant submitted new evidence in support of her claim, and in 
July 2010, the appellant's representative waived RO review of 
such additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  The appellant and the Veteran were married on October [redacted], 
2000.

2.  The appellant and the Veteran did not continuously cohabitate 
from the date of marriage to the date of death of the Veteran, 
and such separation was not due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's 
surviving spouse for VA purposes have not been met.  38 U.S.C.A. 
§§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.53 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Under 
the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, VA 
satisfied its duties to the appellant in a VCAA letter issued in 
November 2005.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate her claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Id.; but see VA O.G.C. 
Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter has 
clearly advised the appellant of the evidence necessary to 
substantiate her claim. 

While the appellant has not been provided notice per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds no prejudice as the preponderance of the evidence is 
against entitlement to recognition of the appellant as the 
Veteran's surviving spouse, thus any questions as to the 
appropriate effective date to be assigned are rendered moot. 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes records from local agencies, lay 
statements from the appellant and other individuals, and the 
Veteran's death certificate.  The Board finds that the record as 
it stands includes sufficient competent evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again emphasizes 
that no additional pertinent evidence has been identified by the 
claimant as relevant to the issue.  Under these circumstances, 
the Board finds no further action is necessary to assist the 
claimant with her claim.

Criteria & Analysis

Dependency and Indemnity Compensation (DIC) is a payment made by 
VA to a "surviving spouse", child or parent because of a 
service-connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  Death pension is 
available to the "surviving spouse" of a Veteran because of his 
nonservice-connected death, as long as the Veteran served for the 
required period of time during wartime subject to certain income 
limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 
3.3.  Finally, accrued benefits, or benefits to which a 
beneficiary was entitled at his death, will be paid to a 
"surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a), (d).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid 
under the law of the place where the parties resided at the time 
of marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured by 
the Veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53(a).

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the surviving 
spouse to desert the Veteran, the continuity of the cohabitation 
will not be considered as having been broken.  38 C.F.R. § 
3.53(b) (emphasis added).  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Id.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions made 
during the life of the Veteran on issues subsequently involved in 
the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) identified a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a Veteran even if a separation has occurred.  
First, the spouse must be free of fault in the initial 
separation.  Id. at 112.  Second, the separation must have been 
procured by the Veteran or due to his misconduct, with the fault 
determination based on an analysis of the conduct at the time of 
separation.  Id.  The Court emphasized that the "without fault" 
requirement of the law was not a continuing one.  Rather, fault, 
or the absence of fault, is to be determined based on an analysis 
of conduct at the time of separation.  Id.  However, certain 
conduct subsequent to the time of separation may be relevant in 
an appropriate case with respect to the question of fault at the 
time of separation.  Still the mere acts of seeking divorce and 
failing to reconcile are not in and of themselves relevant to the 
question of fault, and, standing alone, do not constitute 
evidence of fault at the time of separation.  Certainly, if a 
spouse has been physically and emotionally abused and separates 
from the abuser, the abused spouse's acts of initiating a divorce 
and refusing to reconcile would not be competent evidence to 
demonstrate fault on the part of the abused spouse at the time of 
the separation.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), 
the Federal Circuit Court held that separation by mutual consent 
generally does not constitute desertion by a potential surviving 
spouse, such that a claimant is exempted from the continuous 
cohabitation requirement under 38 C.F.R. § 3.53(b) for the 
purpose of establishing recognition as the surviving spouse for 
death benefits.  The Federal Circuit explained that under a 
proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify 
as a surviving spouse if a separation was "procured" by the 
Veteran without the fault of the surviving spouse, even if there 
was no misconduct by the Veteran.  Id.  Therefore, under a proper 
interpretation of section 3.53(b), a separation by mutual 
consent, without an intent to desert, does not break the 
continuity of cohabitation.  Id. at 1358.  However, the Federal 
Circuit added that a separation by mutual consent would 
constitute desertion if the separation was induced by misconduct 
or communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id. at 1357.

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the appropriate 
jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991).

The fundamental issue in this case is whether the appellant is 
the "surviving spouse" of the Veteran as defined under § 
3.50(b).  It is undisputed that the Veteran and appellant were 
legally married on October [redacted], 2000, under state law of Alabama 
at the time of the Veteran's death.  No divorce had been 
finalized prior to his April 2005 death.  In addition, there is 
also no evidence of record suggesting that the appellant has 
remarried or has since the death of the Veteran lived with 
another person of the opposite sex and held herself out openly to 
the public to be the spouse of such other person.  Therefore, the 
only remaining issue pertinent in determining entitlement to 
surviving spouse status is whether the appellant lived with the 
Veteran continuously from the date of marriage to the date of the 
Veteran's death, per the requirement of continuous cohabitation 
under § 3.50(b)(1).  While the appellant does not claim 
continuous cohabitation with the Veteran during the marriage, the 
appellant asserts that the separation was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
surviving spouse.

Prior to his death, on June [redacted], 2003, the Veteran filed a formal 
claim for compensation.  He checked the 'Married' box, stated 
that he was married on October [redacted], 2001, and identified the 
appellant as his spouse, but checked the 'No' box as to whether 
he lives with his spouse and stated that he did not know his 
spouse's address.  In the 'Remarks' section of the application, 
he stated that he does not consider himself married and he does 
not want the "lady I married to be considered as my spouse."  
He stated that he and the appellant stayed together about three 
months, separated, and the appellant moved in with another man 
immediately.  He stated that he planned to file for divorce as 
soon as possible but did not have the finances to do so.  He 
stated that he had not had any contact with the appellant in over 
a year.  

Per a November 2003 rating decision and December 2003 notice 
letter, the Veteran was granted entitlement to compensation, and 
was paid as a single veteran with no dependents.  

The Veteran died in April 2005.  VA treatment records generated 
at the time of his death reflect that family members, including 
his former spouse, G.D., were present at the time of his death.  
In April 2005, G.D. filed an 'Application for Burial Benefits.'  
The Certificate of Death reflects his marital status as 
'divorced.'  Such claim for burial benefits was granted in 
December 2005.

In May 2005, the appellant filed a formal application for death 
benefits as the surviving spouse of the Veteran.  The appellant 
checked the 'No' box as to whether she continuously lived with 
the Veteran from the date of marriage to date of death.  The 
appellant stated that they separated in December 2004 because he 
was "really abusive and only wanted to be married when he wasn't 
running around and when he wanted something then he would come 
home."  

In a lay statement from B.O., she stated that the Veteran and the 
appellant were married and together for nine and a half months 
when they first split up and she moved in with her mother for two 
months, and then they got back together.  B.O. stated that the 
appellant tried to work it out and stayed with the Veteran for 
four and a half years.  In a lay statement from S.L.S., she 
stated that the Veteran and the appellant were married in October 
2000 and separated in 2002.  The appellant moved in with her 
grandmother, and the Veteran and appellant tried to work on their 
marriage without success.  In a lay statement from S.A.B., she 
stated that the appellant and the Veteran were married for a 
little over a year and began to argue, and the appellant stayed 
with her mother.  In a lay statement from D.A., she stated that 
the appellant and the Veteran were married in October 2000, and 
separated in 2002 and the appellant moved in with her mother.  

In a statement from the appellant received in September 2006, she 
stated that she married the Veteran in October 2000, and after 
nine months things got bad.  She essentially stated he did not 
trust her and begin harassing her.  They separated, got back 
together for a short time, and then separated again.  The 
appellant submitted a 'Case Action Summary' from a Court listing 
the Veteran as the defendant which states that he was charged 
with harassment.  He was arrested in August 2001, and in October 
2001, the Veteran appeared before the court and he was to have no 
contact with the complainant for six months.  The name of the 
complainant was not listed; however, it is presumed that it was 
the appellant.  

In another statement from the appellant, she stated that the 
during the marriage, the Veteran had several affairs and that 
they had a rocky marriage due to his abuse, heavy drinking, and 
affairs.  They separated several times.  She stated that she had 
several deaths in her family and had to go live in Florida.  

The appellant submitted a handwritten statement that was written 
by the Veteran and dated by him on "Thur Aug 29" thus in 2002.  
The correspondence is addressed to the appellant and S.  The 
correspondence states that the Veteran was getting ready to move 
and he found some items that belonged to the appellant and S.  He 
stated his desire to be friends with both the appellant and S., 
to stop being angry with each other, and that he would like to 
speak to them if he saw them again.  He apologized for "a lot of 
things" and again requested to be friends.  He ended the 
correspondence stating that he would see or talk to them all 
later, and signed the correspondence with his first name.  

The appellant submitted documentation pertaining to the Veteran's 
criminal record from the 1990's.  In an attached statement, the 
appellant stated that it was not her fault that she and the 
Veteran were separated, but because he was continuously abusive.  
She stated that she was not aware that he had a criminal record 
and was lucky that he did not kill her.  

To satisfy the requirements for establishing that she is the 
Veteran's surviving spouse, the appellant must also show 
continuous cohabitation with the Veteran from their marriage 
until the Veteran's death.  In that regard, it is not in dispute 
that the appellant was not cohabitating with the Veteran at the 
time of his death, and per the statements from the Veteran, 
appellant, and other lay parties, they had not lived together 
since in or about 2002.  The appellant has attempted to show that 
such separation was due to the misconduct of, or procured by, the 
Veteran without the fault of the appellant.  Again, the statement 
of the surviving spouse as to the reason for the separation will 
be accepted in the absence of contradictory information.  See 
38 C.F.R. § 3.53(b).  The Board finds that based on a review of 
the evidence of record, namely the statements of the appellant 
and the Veteran, the evidence supports a finding that the Veteran 
and the appellant did not continuously cohabitate during their 
marriage, and the evidence does not support a finding that the 
appellant and the Veteran separated solely due to the misconduct 
of the Veteran without fault of the appellant.  In other words, 
while accepting the statement of the appellant, there is 
contradictory information as to the reason for the separation.

As detailed, the first indication that the Veteran and the 
appellant had separated was in the June 2003 application from the 
Veteran.  The Veteran indicated that he had married the 
appellant; however, stated that they had separated after three 
months together and that the appellant was living with another 
man.  The appellant also submitted a letter purportedly written 
by the Veteran in August 2002, and such letter indicates that he 
and the appellant were no longer living together, he was planning 
to move elsewhere, and that he wanted to put the past behind them 
and remain friends.  Thus, per the statements of the Veteran 
generated during his lifetime, he was no longer living with the 
appellant as of August 2002, less than two years after the date 
of marriage and two and half years prior to his death, and per 
his statements in his June 2003 application, he was still not 
living with the appellant and did not consider her his spouse or 
dependent, stating that they had separated and she had moved in 
with another man.  Likewise, the medical records reflect that the 
appellant was not present in the hospital at the time of his 
death, his former spouse arranged for his burial, and per the 
appellant she learned of his death through the newspaper.  

The lay statements from the appellant and other lay witnesses 
also support that the appellant and the Veteran were separated as 
of 2002 and no longer lived together from that time.  In the 
appellant's initial application, she listed December 2004 as the 
date of separation but based on subsequent statements such date 
may be a misprint or illegible.  The appellant has attempted to 
show that such separation was due to the abuse and sole 
misconduct of the Veteran; but from other statements it is clear 
that they continued to have verbal arguments and disagreements 
which led to the separation.  Both the appellant and the Veteran 
have claimed that the other was unfaithful, the Veteran 
specifically stating that the appellant moved in with another man 
immediately after they separated.  The Board acknowledges the 
restraining order that was issued against the Veteran in October 
2001 purportedly due to the Veteran harassing the appellant.  Per 
the appellant, however, the parties attempted to work out their 
differences after issuance of such restraining order, and again 
separated in 2002.  

Based on the evidence of record, the Board finds that the 
contention of the appellant that the reason for the separation 
was due to the sole misconduct of the Veteran, without the fault 
of the appellant is not supported by the record, due to the 
statements of the Veteran made during his lifetime.  Per the 
statements of the Veteran and the appellant, the parties no 
longer lived together as of 2002, and the Veteran desired a 
divorce from the appellant; however, financial difficulties 
prevented him from taking action.  The Board finds that the 
continuous cohabitation requirement for establishing surviving 
spouse status is not met.  The appellant is not shown to be the 
lawful surviving spouse of the Veteran under 38 C.F.R. § 3.53, 
and therefore is not a proper claimant for the benefit sought.

In the case at hand, the law is dispositive, and VA is bound by 
the statutes enacted by Congress.  38 U.S.C.A. § 7104(c).  Under 
the circumstances, the appellant's claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
dependency and indemnity compensation (DIC) purposes is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


